Case 1:18-cv-05534-ERK-SJB Document 35 Filed 02/20/20 Page 1 of 1 PageID #: 121
                                PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com

                                                             February 20, 2020

 Via ECF
 The Honorable Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court

                Re:    Elizabeth Flint v. Atlantic Networks, LLC, Chipshop Corp. and The
                       Atlantic Chip Shop LLC

                Docket No. 1:18-cv-05534 (ERK)(SJB)

 Dear Judge Bulsara:

         We represent the plaintiff in the above-entitled action. In response to the Order to Show
 Cause of January 23, 2020, plaintiff hereby responds and states that she does not oppose the
 Order to Show Cause. See ECF Document # 28. Accordingly, plaintiff will not be filing any
 papers in response or opposition to the Order to Show Cause why this case should not be
 dismissed for lack of subject matter jurisdiction.

        Thank you for your time and attention to this matter. With kindest regards, I am

                                                      very truly yours,

                                                            /s/
                                                      Glen H. Parker, Esq.
